Citation Nr: 1032872	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  06-28 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether recoupment of severance pay following the assignment of 
compensable ratings for service-connected bilateral knee 
disabilities was proper.

(The issues of entitlement to a rating in excess of 10 percent 
for patellofemoral malalignment and medial plica of the right 
knee, and entitlement to a rating in excess of 10 percent for 
patellofemoral malalignment and medial plica of the left knee, 
are the subject of a separate appellate decision.)


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active service from June 1982 to August 1982, and 
from October 1988 to January 1993.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of April 2006 and June 2006 rating actions by the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Waco, Texas.                 

In the Veteran's substantive appeal received in September 2006, 
he indicated that he desired a hearing before a member of the 
Board at the RO.  In December 2006, he requested a 
videoconference hearing before the Board.  A videoconference 
hearing was scheduled to be held in May 2009.  However, prior to 
the hearing, the Veteran requested that the hearing be cancelled.  
See 38 C.F.R. § 20.704 (2009).  No other request for a hearing, 
either before the RO or the Board, remains pending at this time.


FINDINGS OF FACT

1.  The Veteran's service records reflect he was discharged from 
active service due to a bilateral knee condition for which he 
received disability severance pay in the amount of $12,612.00.

2.  Service connection was established for a bilateral knee 
disorder as directly related to active service by a December 1993 
rating decision.  A noncompensable (zero percent) rating was 
assigned for each knee disability.

3.  In an April 2006 rating decision, the RO assigned a single 10 
percent disability rating for the Veteran's bilateral knee 
disorder, effective from January 11, 2006.  

4.  By a June 2006 rating decision, the RO assigned separate 10 
percent disability ratings for each knee disability, effective 
from January 11, 2006.  

5.  Nothing in the record reflects that the amount of the 
disability severance pay that the Veteran received upon discharge 
has been fully recouped at this time.


CONCLUSION OF LAW

Inasmuch as the recoupment of severance pay from the compensable 
ratings assigned for the service-connected bilateral knee 
disabilities was proper, the benefit sought on appeal is denied.  
10 U.S.C.A. § 1174 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.500, 
3.700 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), significantly changed the law prior to the pendency of 
this claim.  VA has issued final regulations to implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, and they redefine the 
obligations of VA with respect to the duty to assist the 
appellant with the claim.  

In regard to the Veteran's claim of whether recoupment of 
severance pay following the assignment of compensable ratings for 
service-connected bilateral knee disabilities was proper, the 
Board finds that the provisions of the VCAA are not applicable to 
this claim on appeal because the appeal turns on a matter of law 
and not on the underlying facts or development of the facts.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United 
States Court of Appeals for Veterans Claims (Court) found in 
Manning that the VCAA can have no effect on appeals that are 
decided on an interpretation of the law as opposed to a 
determination based on fact.  See also Smith v. Gober, 14 Vet. 
App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Consequently, the Board is not required to address the RO's 
efforts to comply with the VCAA with respect to the 
aforementioned issue here on appeal.

Recoupment of a veteran's severance pay from his VA disability 
compensation is required by Congress under 10 U.S.C.A. § 1174 and 
implemented by VA in 38 C.F.R. § 3.700(a)(3) which states that 
where the disability or disabilities found to be service-
connected are the same as those upon which disability severance 
pay is granted, or where entitlement to disability compensation 
was established on or after September 15, 1981, an award of 
compensation will be made subject to recoupment of the disability 
severance pay.

In this case, the Veteran's service treatment records reflect he 
was discharged from active service due to a bilateral knee 
disorder for which he received disability severance pay in the 
amount of $12,612.00.  Service connection was subsequently 
established for the bilateral knee disorder as directly related 
to active service by a December 1993 rating decision.  A 
noncompensable (zero percent) rating was assigned for each knee 
disorder.  Thereafter, in an April 2006 rating decision, the RO 
assigned a single 10 percent disability rating for the Veteran's 
bilateral knee disorder, effective from January 11, 2006.  In a 
May 2006 letter, the Veteran was notified of the compensation 
award, and was advised that his disability severance pay would be 
recouped through the withholding of VA compensation until the 
disability severance amount was paid back.  By a June 2006 rating 
decision, the RO assigned separate 10 percent disability ratings 
for each knee disorder, effective from January 11, 2006.  The 
Veteran subsequently appealed the fact that the compensation he 
received from those compensable ratings was used to recoup his 
severance pay.  

Nothing in the record reflects that the amount of the disability 
severance pay that the Veteran received upon discharge has been 
fully recouped at this time.

In the instant case, the Veteran does not dispute that the 
service- connected disabilities of the right and left knee are 
the same disabilities for which he was awarded severance pay.  He 
also does not dispute that the total amount of severance pay has 
not yet been recouped.  Rather, as noted in the Veteran's 
September 2006 substantive appeal (VA Form 9), the Veteran has 
only requested that "VA stop withholding of severance pay."  

Having carefully considered the Veteran's claim, the Board is of 
the opinion that, as a matter of law, the claim must be denied.  
The Board finds that the law, as enacted by Congress and 
implemented by VA regulation, has been correctly applied in this 
case.  Since the Veteran received military disability severance 
pay for his bilateral knee disorder, VA is required to withhold 
this part of his disability compensation for the service 
connected bilateral knee disorder, rated at 10 percent for each 
knee, until the total amount of the severance pay is recouped.  
See 38 C.F.R. § 3.700(a)(3)  

When the law is clear, as in this case, there is no other option 
but to apply the plain meaning of the statute.  Because VA does 
not have any discretion in the recoupment of the separation pay, 
the Veteran has failed to state a claim upon which relief may be 
granted, and the claim must be denied for lack of legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 429 (1994).


ORDER

Inasmuch as the recoupment of severance pay from the compensable 
ratings assigned for the service-connected bilateral knee 
disabilities was proper, the benefit sought on appeal is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


